NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

MARIO ROSALES TREJO,               )
DOC #Y27679,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D15-3006
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Howard L. Dimmig, II, Public Defender,
and Steven G. Mason, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.